UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-176581 YOUR INTERNET DEFENDER INC. (Exact name of registrant as specified in its charter) Nevada 30-0687898 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Lisa Grossman 20 East Sunrise Highway Suite 202 Valley Stream, New York 11581 (Address of principal executive offices) (516) 303- 8199 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of November, 18, 2013, 52,000,000 shares of common stock, par value $0.0001 per share, were issued and outstanding. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements F-2 Condensed Balance Sheet As Of September 30, 2013 (Unaudited) And March 31, 2013 (Audited) F-3 Condensed Statements Of Operations (Unaudited) For The Three Months Ended September 30, 2013, Three Months Ended September 30, 2012 And For The Period From May 4, 2011 (Inception) Through September 30, 2013 F-4 Condensed Statements Of Changes In Stockholders’ Equity (Unaudited) For The Period From May 4, 2011 (Inception) Through September 30, 2013 F-5 Condensed Statement Of Cash Flow (Unaudited) For The Three Months Ended September 30, 2013, Three Months Ended September 30, 2012 And For The Period From May 4, 2011 (Inception) Through September 30, 2013. F-6 Notes to Condensed Financial Statements (Unaudited) F-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 PART II OTHER INFORMATION Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Mine Safety Disclosures 9 Item 5. Other Information 9 Item 6. Exhibits 9 2 Your Internet Defender, Inc. (A Development Stage Company) September 30, 2013 and 2012 Index to the Financial Statements Contents Page(s) Balance Sheets at September 30, 2013 (Unaudited) and March 31, 2013 F-3 Statements of Operations for the Three Monthsand Six Months Ended September 30, 2013 and 2012 and for the Period from May 4, 2011 (inception) through September 30, 2013 (Unaudited) F-4 Statement of Stockholders’ Equity (Deficit) for the Period from May 4, 2011 (inception) through September 30, 2013 (Unaudited) F-5 Statements of Cash Flows for theSix Months Ended September 30, 2013 and 2012 and for the Period from May 4, 2011 (inception) through September 30, 2013 (Unaudited) F-6 Notes to the Financial Statements (Unaudited) F-7 F-1 PART I FINANCIAL INFORMATION Item 1. Financial Statements. YOUR INTERNET DEFENDER, INC. (A DEVELOPMENT STAGE COMPANY) September 30, 2013 and 2012 F-2 Your Internet Defender, Inc. (A Development Stage Company) Balance Sheets September 30, March 31, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $
